NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/08/2021 has been entered. Claims 1-3, 15-20 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 08/11/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 4 has been amended to resolve a minor informality:

4. (CURRENTLY AMENDED) A gas turbine engine comprising:
an engine static structure; 
a rotating structure configured to rotate relative to the engine static structure, the rotating structure having a target area defined by first and second dimensions respectively arranged in first and second directions, the first dimension greater than the second dimension, wherein the a nozzle is arranged in a compartment with the bearing, wherein the rotating structure includes a spacer abutting the bearing, the spacer provides the target area; and 
a lubrication system including [[a]] the nozzle, the nozzle having a non-circular exit aimed at the target area, the exit providing a width and a height, the width greater than the height, and the width oriented in the first direction, the exit configured to spray a lubricant directly onto the target area, wherein the target area is a window providing an opening in the spacer to flow oil underneath the bearing.

Reasons for Allowance
Claims 4-14, 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 4 & 21, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a gas turbine engine having a target area in a rotating structure, the target structure defined by first and second dimensions respectively arranged in first and second directions, the first dimension greater than the second dimension; a lubrication system including a nozzle having a non-circular exit aimed at the target area, the exit providing a width and a height, the width greater than the height, and the width oriented in the first direction, the exit configured to spray a lubricant directly onto the target area, wherein the target area is a window providing an opening in the spacer to flow oil underneath the bearing.
Closest prior art includes Murray US 4,836,273, which teaches a gas turbine engine lubrication system having a lubrication nozzle arranged within a bearing compartment, where the nozzle sprays lubricant onto a target area.  However, Murray fails to teach or suggest the nozzle Beier US 2016/0076449 teaches a lubrication system having a nozzle with a non-circular exit, with a width greater than a height, but fails to teach a target area that is a window providing an opening permitting oil to flow underneath a bearing.
Claims 5-14 are allowable for the same reason as claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALAIN CHAU/Primary Examiner, Art Unit 3741